Citation Nr: 1520468	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-43 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected residual scar of a knife wound to the left forearm (scar).

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a disability manifested by groin pain, to include inguinal hernia.

4.  Entitlement to service connection for infectious hepatitis A.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran has not alleged that he is unemployable due to his service-connected left forearm scar.  As such, a claim for a total disability rating based on individual unemployability is not reasonably raised by the record.  

On the Veteran's October 2010 VA Form 9, he asserts that he has a current back disability that had its onset during service.  The issue of service connection for a back disability has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  The Veteran's left forearm scar is superficial, nontender, and it results in no functional limitation; the scar measures 3 cm x 0.5 cm and is neither painful nor unstable.  

2.  The Veteran has a current chronic left shoulder strain that is less likely than not related to the in-service acute and transitory left shoulder pain.  

3.  The Veteran's current groin pain has been medically linked to inguinal hernias, which were not shown in service or for many years following discharge from service, and are not otherwise related to service, including the Veteran's in-service groin/leg pain that was acute and episodic.  

4.  The Veteran does not have a diagnosis of infectious hepatitis A.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for the service-connected left forearm scar have not been met or approximated.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7801-05 (2014).

2.  A chronic left shoulder strain/arthropathy was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  Inguinal hernias were not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

4.  Infectious hepatitis A was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2009, prior to the initial December 2009 rating action, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

Regarding the claim for a higher initial disability rating for the scar, this notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated. In such instances, additional notice regarding VA's duty to notify and assist the Veteran is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  The Veteran did not identify any private treatment records for VA to obtain on his behalf.  He was afforded VA examinations in October 2009 (shoulder & scar) and in June 2010 (hernia/groin pain).  The examiners' findings were based on review of the medical records, examination of the Veteran and his reported history.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

The Veteran was not provided VA examinations for his claim of service connection for hepatitis A.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran has hepatitic A is his own unsupported lay statements indicating such, without any competent medical evidence to support it.  Hepatitis A is not the type of disability that is capable of lay observation.  Moreover, while the Veteran's service treatment records do show that the Veteran was exposed to the hepatitis A infection during service, there is no indication that he actually contracted the infection.  Thus, there is no evidence of hepatitis A in service, or currently.  Accordingly, the Board finds that a VA medical examination is not warranted.

Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to these claims has been met. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Increased Rating - Scar

The Veteran seeks an initial compensable disability rating for the service-connected left forearm scar.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Scars not of the head, face, or neck are rated under Diagnostic Codes 7801 through 7805.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

The Veteran's left forearm scar was evaluated at a VA examination in October 2009.  The scar, which was on the mediolateral aspect of the forearm measured 3 cm x 0.5 cm.  The scar was superficial and nontender.  It did not affect the underlying tissue.  The texture was smooth and it was stable.  There was no elevation.  The scar was slightly depressed, but there was no inflammation or keloid formation.  The color was normal and there was no functional limitation as a result of the scar.  

There is no medical evidence to the contrary.  Furthermore, VA outpatient treatment records from July 2008 through May 2010 are void of any complaints, findings or treatment for the Veteran's left forearm scar or any other residuals of the associated wound in that area, and it is not listed on any of the problem lists in the VA records.  

Absent any finding of functional impairment caused by the service-connected left forearm scar, a compensable rating is not warranted.  The medical evidence of record does not otherwise suggest that there are any other compensable residuals of the in-service knife wound.  As such, a compensable rating is not warranted.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected left forearm scar are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's scar is superficial, nontender, stable, smooth and slightly depressed.  There are no functional limitations associated with the scar.  As such, all of the symptoms associated with the scar are contemplated in the rating criteria for scars as listed above.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected left forearm scar are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

III.  Service Connection

The Veteran seeks service connection for a left shoulder disability, groin pain, and hepatitis A.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Arthritis is on this list.

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Shoulder

The Veteran's service treatment records (STRs) reflect that the Veteran was seen for left shoulder pain in February 1969.  The Veteran presented with left shoulder pain due to lifting a heavy object.  The impression was muscle strain of the left shoulder.

No other STRs reference the Veteran's left shoulder.  The post-service treatment records indicate that the Veteran has a current disability of arthropathy at the acromioclavicular (AC) joint and the glenohumeral joint of the left shoulder.  The glenohumeral joint shows inferior joint space narrowing and osteophyte formation consistent with osteoarthritis, and the upper part of the joint was wider than normal.  There was also evidence of laxity/subluxation and possible left shoulder joint effusion and impingement features as well.  

A VA examiner in October 2009 reviewed the claims file and found that the Veteran had a chronic left shoulder strain.  The examiner noted the one incident in service regarding the left shoulder pain in February 1969, and also noted that there was no sequela to that event.  The examiner opined that the Veteran's current shoulder condition was not related to service because there was no chronicity to the single event in service and there was no evidence to support continuity of symptoms since service.  

There is no medical evidence to the contrary.  The only evidence in support of the claim is the Veteran's self-reported history of continuity of symptoms since service.  The Veteran, however, has not provided any evidence to support this contention. While the Veteran is certainly competent to report observable symptoms such as pain in his left shoulder, the Board finds more persuasive the VA examiners findings which are based on a review of the medical evidence and sound medical principles.  In essence, the examiner's professional opinion outweighs the Veteran's self-reported history, particularly, where, as here, the Veteran's record shows over a forty-year gap in time between the one incident in service and the current diagnosis; and, the current diagnosis was not shown in service.  In other words, the examiner's findings suggest that the Veteran's in-service shoulder pain is not the same disability from which he currently suffers.  Thus, the medical evidence outweighs the Veteran's lay statements in this regard.  The long gap in time since service until the first treatment for shoulder pain, along with the outpatient treatment records also suggest that the Veteran's inservice shoulder injury resolved and the current left shoulder disability is unrelated thereto.  The Veteran's self-reported history is also questioned given that the record shows that he was an alcohol and heroin abuser in service, placing him in an altered state during that time period and for years thereafter.  By the Veteran's own admission, his disabilities have become apparent since he stopped using drugs and alcohol, which lends further to the theory that what he had in service is not the same as what he has now.  Based on his past drug and alcohol abuse, the Veteran's historical accuracy as to the continuity of symptoms since service is questioned.  

When all of the evidence is considered, the preponderance is against the claim of service connection for a left shoulder disability and service connection is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Groin Pain/Hernia

The STRs from July 1968 show that the Veteran complained of pain in the left side of his "crotch" since the previous night.  The Veteran reported that he got a stinging sensation when walking and a sharp pain when pushing up on the area.  On examination, the Veteran reported pain in the left side of the scrotum, but there was minimal left scrotal tenderness on palpation.  No hernia, varicocele or abnormality of the scrotum was identified.  The impression was a muscle strain.  

In June 1969, the Veteran reported a two-day history of pain and dull ache in the upper leg that moved up into the groin.  The Veteran was noted to have jumped out of the rack and pulled a muscle and/or tendon in his groin.  There are no further complaints regarding the Veteran's groin in service.  

The post-service treatment records reveal that the Veteran has a current diagnosis of inguinal hernia.  An April 2010 VA outpatient treatment record shows complaints of burning pain in the left inguinal area for over ten years.  A May 2010 CT scan of the pelvis revealed bilateral fat containing inguinal hernias, greater on the left.  

A June 2010 VA examination report notes that the Veteran's testicles were descended and no inguinal hernia was palpated with cough.  The examiner noted the May 2010 CT scan results and reviewed the other contents of the claims file including the STRs.  The examiner opined that the Veteran's current bilateral fat-containing inguinal hernia was not related to the incident in service, which was a muscular strain that was acute and episodic.  

There is no evidence to the contrary.  While the Veteran is competent to report groin pain, he is not competent to diagnose a muscular strain or hernia.  As such, his assertions are less probative than the examiner's opinion, which is based on a review of the file, medical expertise, and examination of the Veteran.  

As noted above, the Veteran's self-reported history is also questioned given that the record shows that he was an alcohol and heroin abuser in service, placing him in an altered state during that time period and for years thereafter.  By the Veteran's own admission, his disabilities have become apparent since he stopped using drugs and alcohol, which also weighs against a finding that that they originated in service.  Based on his past drug and alcohol abuse, the Veteran's historical accuracy as to the continuity of symptoms since service is questioned.  

When all of the evidence is considered, the preponderance is against the claim of service connection for left groin pain/hernia and service connection is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hepatitis A

A December 1968 STR indicates that the Veteran was apparently exposed to infectious hepatitis while in custodial care in CONUS before coming aboard ship.  The Veteran was evaluated on board and was treated prophylactically with gamma globulin.  The Veteran was interviewed and examined, and denied any knowledge of contact.  The Veteran's eyes/sclera were clear, chest was clear, heart was normal, and the liver was neither palpable nor tender.  No masses were identified.  The impression was normal physical examination.  The STRs do not show that the Veteran had a diagnosis of hepatitis A.  

The post-service medical evidence of record shows that the Veteran has a history of hepatitis C; however, there is no evidence that the Veteran ever contracted the hepatitis A virus.  The Veteran has provided no evidence of a current hepatitis A disability and he is not competent to provide one as this is the type of diagnosis that requires objective medical evidence to support.  Absent a current disability of infectious hepatitis A, service connection is not warranted.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Thus, the preponderance of the evidence is against a finding service connection and the claim must be denied. 


ORDER

A compensable rating for the service-connected left forearm scar is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for left groin pain/hernia is denied.  

Service connection for hepatitis A is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


